
	
		I
		111th CONGRESS
		1st Session
		H. R. 4291
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Ms. Linda T. Sánchez of
			 California (for herself and Mr.
			 Blumenauer) introduced the following bill; which was referred to
			 the Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		Making emergency supplemental appropriations for fiscal
		  year 2010 for the National Park Service, National Forest Service, and Federal
		  Highway Administration for public land rehabilitation, road projects, and job
		  creation.
	
	
		1.Short titleThis Act may be cited as the Public
			 Lands Rehabilitation and Job Creation Act.
		2.Congressional
			 findingsThe Congress finds
			 the following:
			(1)The National Park Service’s (NPS) 67,000
			 park assets include over 17,000 buildings, 4,000 housing units, 1,200
			 campgrounds, 3,000 water and waste water systems, 5,000 miles of paved
			 roadways, and 18,000 miles of trails; in total, these facilities have a
			 replacement value in excess of $100 billion.
			(2)The NPS’s maintenance backlog can be traced
			 to two primary causes, the first being that new parks were added to the
			 National Park System with facilities that were frequently in poor condition
			 when transferred, and the second being that inadequate funding and staffing
			 over a number of years caused routine maintenance to slip, slowly but steadily
			 causing minor problems to compound, leading to the need for major repairs and
			 in some cases, new construction.
			(3)Over one-half of the backlogged
			 infrastructure repair and rehabilitation projects fall under the category of
			 roads and road-related infrastructure.
			(4)To now reverse the backlog which has grown
			 to nearly $10 billion requires a concerted effort involving necessary repairs
			 and full funding of cyclic and routine maintenance programs so that new
			 problems can be treated at the earliest possible stage.
			(5)Although the American Recovery and
			 Reinvestment Act of 2009 (ARRA) provided a much needed infusion of funds to
			 kick-start repairs in a number of parks, the NPS has identified approximately
			 $3.2 billion in highest priority critical system deferred maintenance projects
			 (those projects most important to park operations) remaining.
			(6)Because the
			 ARRA-funded projects have depleted the number of shovel-ready projects that NPS
			 had ready for construction, the NPS recommends that any funding increase should
			 be phased in over several years in order to allow the NPS to rebuild its staff
			 and support capacity.
			(7)The NPS identifies preventive maintenance
			 as the key to slowing the growth of the maintenance backlog.
			(8)The NPS cyclic
			 maintenance program is currently funded at about $100 million a year and is
			 designed to perform preventive maintenance through roof repairs, painting, and
			 road resealing. The NPS maintenance management system indicates a need to
			 increase this fund to $350 million annually, an increase of $250 million from
			 current levels.
			(9)The NPS warns that any gains made through
			 increased cyclic maintenance efforts will be minimized unless additional park
			 operational maintenance is also increased.
			(10)At the present
			 time, the NPS has approximately 8,000 permanent and seasonal maintenance
			 employees working within its 391 units. Virtually every park manager asserts
			 that their current staffing level is woefully insufficient to take on
			 identified maintenance needs, and as a result, needed repairs go unaddressed,
			 ultimately adding to an ever growing backlog.
			(11)Evaluations by
			 outside groups and individuals have routinely identified a 50 to 100 percent
			 maintenance staffing shortfall in the parks they have visited. To increase
			 maintenance staffing by 50 percent would require an additional operational
			 increase of $350 million a year.
			(12)The NPS estimates that in 4 to 6 months
			 after funding is provided, it can prepare needed plans and complete most of its
			 hiring efforts for additional construction and maintenance work.
			(13)With respect to National Forests, according
			 to the Wilderness Society, road removal and reclamation, rather than road
			 closings, are the best and most long-term solution to addressing the negative
			 impacts of roads on forest ecosystems. With the proper training, roads and
			 culverts can be reclaimed and slopes recontoured, using the very same
			 excavators, bulldozers, and dump trucks used to build the roads in the first
			 place.
			(14)For rural communities, road removal and
			 reclamation has the potential to create high-skill, high-wage, locally based
			 jobs, to improve community water supplies, and to enrich fishing and hunting
			 opportunities. Studies in Oregon and northern California have shown that
			 roadwork requiring heavy equipment tends to be more locally based than thinning
			 and planting work, where crews often come from hundreds of miles away.
			(15)In the long run, the Forest Service
			 estimates that road and culvert reclamation would save taxpayers up to $1,200
			 per mile in reduced maintenance costs annually. Additionally, each $1 million
			 spent on road decommissioning will support an estimated 11 direct jobs for
			 heavy equipment operators and 3.5 jobs for other forest workers.
			(16)While shovel-ready projects are good for
			 rural communities, the environment, and ultimately for taxpayers, the reality
			 is that the Forest Service currently has only a limited number of shovel-ready
			 roads-related projects on which to begin work. To successfully allocate
			 funding, the Forest Service needs to identify its minimum road system, design
			 the engineering on projects to remove unneeded roads, and do the project level
			 National Environmental Policy Act analysis before it can break ground. Like
			 shovel-ready projects, this necessary analysis work would also create
			 family-wage, high-skilled, green jobs.
			3.Emergency
			 supplemental appropriationsThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, to provide emergency
			 supplemental appropriations for fiscal year 2010:
			Department of the
		  Interior
			National Park
		  Service
			Operation
		  of the National Park ServiceFor an additional amount for
		  Operation of the National Park Service for cyclic and routine
		  maintenance and repair of visitor use, cultural resource, and other park use
		  facilities, $1,250,000,000, to remain available until September 30, 2014:
		  Provided, That the amount under this heading is designated as
		  an emergency requirement and necessary to meet emergency needs pursuant to
		  sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent
		  resolution on the budget for fiscal year 2010.
			ConstructionFor an additional amount for
		  Construction for major repairs and construction, $2,000,000,000,
		  to remain available until September 30, 2014: Provided, That
		  the amount under this heading is designated as an emergency requirement and
		  necessary to meet emergency needs pursuant to sections 403 and 423(b) of S.
		  Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
		  fiscal year 2010.
			Department
		  of Agriculture
			Forest
		  Service
			Capital
		  Improvement and MaintenanceFor an additional amount for Capital
		  Improvement and Maintenance for road-related projects, including road
		  decommissioning, $500,000,000, to remain available until September 30, 2014:
		  Provided, That at least $100,000,000 of the amount
		  appropriated under this heading shall be for identifying a minimum road system
		  for every national forest and grassland pursuant to section 212.5(b) of title
		  36, Code of Federal Regulations, as in effect on December 10,
		  2009: Provided further, That at least $100,000,000 of the
		  amount appropriated under this heading shall be for inventorying, designing,
		  engineering, and executing the work to decommission unauthorized roads:
		  Provided further, The activities conducted under this heading
		  may be carried out through contracting with private entities:
		  Providedfurther, That the amount under this
		  heading is designated as an emergency requirement and necessary to meet
		  emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th
		  Congress), the concurrent resolution on the budget for fiscal year
		  2010.
			Department
		  of Transportation
			Federal Highway
		  Administration
			Highway
		  Infrastructure InvestmentFor
		  an additional amount for Highway Infrastructure Investment for
		  the Park Roads and Parkways program for critical park road and
		  transportation-related infrastructure repairs and maintenance under section 204
		  of title 23, United States Code, $1,000,000,000, to remain available until
		  September 30, 2014: Provided, That the amount under this
		  heading is designated as an emergency requirement and necessary to meet
		  emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th
		  Congress), the concurrent resolution on the budget for fiscal year
		  2010.
			
